             Case 1:20-cv-01666-MKV Document 16 Filed 07/13/20 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

IBE TRADE CORP., a Delaware corporation,
and ALEXANDER ROVT,

Plaintiffs,                                              CIVIL ACTION NO. 1:20-cv-01666
                                                                    (MKV)
v.
                                                          MOTION FOR ADMISSION
ALEXANDER ANATOLYEVICH DUBINSKY                       PRO HAC VICE FOR GENE M. BURD
and TELERADIOKOMPANIA “STUDIA 1+1”,
a Ukrainian limited liability company,

Defendants.

        Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern

District of New York, I, Gene M. Burd, hereby move this Court for an Order for admission to

practice Pro Hac Vice to appear as counsel for Defendant Teleradiokompania “Studia 1+1” in

the above-captioned action.

        I am in good standing in the Bars of the State of New Jersey, Commonwealth of

Pennsylvania, and District of Columbia, and there are no pending disciplinary proceedings

against me in any state or federal court. I have never been convicted of a felony. I have never

been censured, suspended, disbarred, or denied admission or readmission by any court. I have

attached the affidavit pursuant to Local Rule 1.3.

        Dated: July 10, 2020.
                                             Respectfully Submitted,

                                             /s/ Gene M. Burd
                                             Gene M. Burd, PA Bar No. 80120, DC Bar No,
                                             1004330 and admitted to State Bar of New Jersey
                                             (no bar no.)
                                             ARNALL GOLDEN GREGORY LLP
                                             1775 Pennsylvania Avenue NW, Suite 1000
                                             Washington, DC 20006
                                             Phone: 202-677-4048
                                             Fax: 202-677-4031
                                             gene.burd@agg.com

15141720v1
